FILED
                            NOT FOR PUBLICATION                              JAN 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10226

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00167-DCB

  v.
                                                 MEMORANDUM*
JESSIKA ADRIANA MENDOZA-
CAZARES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jessika Adriana Mendoza-Cazares appeals from the district court’s judgment

and challenges the 52-month sentence imposed following her guilty-plea

conviction for possession with intent to distribute and importation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
approximately 9.18 kilograms of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii) and 960(a)(1), (b)(1)(H). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Mendoza-Cazares contends that her sentence is substantively unreasonable

because the district court did not properly account for her history and

characteristics. The district court did not abuse its discretion in imposing

Mendoza-Cazares’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence 136 months below the low end of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See id.

      AFFIRMED.




                                             2                                 13-10226